-   .




                         February   26,    1953

        Hon. Henry Wade                   Opinion   No. S-12
        District Attorney
        Records Building                  Re: Authority of the commls-
        Dallas, Texas                         sloners ' court to employ
                                              persons to work in each
                                              commissioner's  precinct
                                              rather than allowing each
                                              oommleeloner to select
        Dear Sir:                             his precinct employees.
                   You have requeated       an opinion   on the follow-
        ing questions:
                   "Doe8 the Commisaionersl Court employ
             and approve by name the persons worktig in
             each Commissioner's    precinct,   or does It
             merely approve the position      and allow the
             Commissioner of that precinct      to employ and
             discharge whomever he ohoosee? . . . We
             would also like to know If this would apply
             to all elected  offlcee."
                  Section 4 of the Dallae County Road Law (Chap-
        ter 458, Acts 47th Legislature,  Regular Session, 1941,
        page 729, a8 amended by Chapter 311, Acts 51st Leglsla-
        ture, Regular Sesslon~, 1949, page 579) provide8 in part:
                   "The Commlseloneret Court shall have,
             and is hereby given, authority    to employ,
             and discharge all persons neceesary to per-
             form all the provldloiae  of thie Act;"
                    In construing   the provisions   of Section 4 of
         the Dallas County Road Law, it is stated in HIM v.
         Sterrett,  252 S.W.2d 766 (Tex.Clv.App.      1952, error ref.
        -that          the authority   placed In the Commissioners'
        Court is cumulative of the authority       already vested In
         It by Section 18 of Article V of the Constitution        of
         Texas and Article   2351, Vernon48 Civil Statutes,      for
         hiring employees relative    to county bualness,
Hon. Henry Wade, page 2 (S-12)


           Whenever e power is Vested in the Commissioners’
Court, the authority must be exeroised    by the court as
a unit and not by the IndlvlduELl commissioners.    Stovall
v. Shivers, 129 Tex. 256, 103 SIW.2d 363 (1937 ; lt!ZXkZ
              147 Tex. 169 214 S.W.2d 451 (194 B);Rowan
+f--ws       237 S.W.2d 734 (Tex.Clv.App.   1951).  It
stated in iowan v, Plckett at page 737:
          “That the Commissioners I Court Is some-
     thing more than the Individuals  composing :,
     the body Is no longer an open question.
           “‘By Article    2342 of the Revised Stat-
     utes, It 18 provlded that the several com-
     missioners,    together with the county judge,
     shall compose the “comrnl8slonera court ,”
     Such court is manifestly      a unit, and Is the
     agency of the whole county.       The respective
     members of the commiesloners      court are
     therefore   prlmarlly representatives     of the
     whole county, and not merely representa-
     tives of their respective      precincts.    The
     duty of the commissioners court is to trans-
     act the business,     protect the Interests,     and
     promote the welfare of the county as a
     whole. t Stovall v. Shivers,       129 Tex. 256,
     103 S.W.2d 363, 366.
            ‘And, as stated more recently  by the
     Texas~Supreme Court in Cenalee v. Laughlin,
     147 Tex. 169, 214 S.W.2d 451, 455; ‘Further-
     more, the individual   oommlrrlonera have no
     authorIt.   to bind the county by their aeparate
     action.’ ’
          Since the authority   to employ persons neces-
sary to carry out the provisions   of the Dallas County
Road Law is placed in the Commissioners Court of Dallas
County, it is our opinion that the Individuals   must be
employed by the Commissioners Court acting as a unit
rather than being employed by individual   cbmmissioners.
           Referring   to the portlon of your question
asking “If this would apply to a11 elected offices”,     we
assume that you refer to the method of appointment of
deputies,  assistants,   or clerks of district, count,y,
and precinct officers.
   ,
!; -- -. -
     Hon. Henry wade, page 3 (S-12)


                The Legislature     has oonslstently     provided
     that the deputies,   assistants,   or--_clerks of
                                                     _-- various
     districts, county and precinct     officer8    wlu De ap-
     pointed by the ofricer    whom the assistant,      deputy, or
     olerk will assist.    Articles   324-331b; 3902; 3912e,
     Sec. 19; 39126-2; 39126-4; 3912e-4a; 3912e-4b; 3912e-
     40, V.C.S.
                 In construing   the provisions   of Article   3902,
     it 1s stated in Neeper v..   Stewart,   66 S.W.2d 812   (Tex.
     Clv.App. 1933, error ref.):
                   “A public policy Is thereby manl-
          fested In oase of county and precinct          of-
          ficers    generally    to empower such officer
          to select    their deputies or assistants       and
          to forbid the commissioner’s        court, or any
          member thereof,      from attempting to Influence
          such officers      In their selection    of asslst-
          ants.     The reason for this policy la obvious.
          Officers    elected    to discharge public trusts,
          and upon whom the responslbillty         for the
          proper discharge thereof rests,         should be
          free to select      persons of their own choice
          to assist    them in Its discharge.”
                 We, therefore,   agree with your conclusion      that,
     unless covered by some special     statute applicable    to a
     particular  office,  elected officers    other than county
     commissioners may appoint their own deputies,       assistants,
     or clerks without submitting the names of the appointees
     to the oommlssloners~ court for approval.

                              SUMMARY
                    Individuals  employed pursuant to the
           provisions     of the Dallas County Road Law must be
           employed by the Commissioners1 Court of Dallas
           County, acting as a unit, rather than being
           employed by lndlvldual      oonunlesloners.   Elected
           oif'loera,    other than county commissioners,     may
           appoint their omr deputies,      assistants,   or clerks
           without submitting the names of the appointees
           to the Commissioners aourt for approval.
.   .
                                                      -      .




        Hon. Henry Wade, page 4 (S-12)


                                         Yours very truly,

        APPROVED:                        JOHNBEN SHEPPERD
                                         Attorney General
        J. C. Davis,   Jr.
        County Affairs   Division
        Willis E. Gresham
        Reviewer
                                                     Assistant
        Robert S. Trotti
        First Assistant
        John Ben Shepperd
        Attorney General
        JR:am